 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Jerry Ramon Jackson,                          No. CV 17-058-TUC-FRZ
10                               Petitioner,           ORDER
11       v.
12       David Shinn,1 et al.,
13                               Respondents.
14
15
16             Petitioner Jerry Ramon Jackson filed a Petition Under 28 U.S.C. § 2254 for Writ of
17   Habeas Corpus (Doc. 1) constructively on January 17, 2017, raising five grounds for relief
18   claiming (1) ineffective assistance of counsel for failing to cross examine the victim at time
19   of deposition; (2) ineffective assistance of counsel for waiving Petitioner’s presence at the
20   deposition; (3) ineffective assistance of counsel for failing to object to the admission of the
21   deposition at trial; (4) insufficient evidence to support counts 1 and 2; and (5) the state trial
22   court improperly considered unconstitutional sentencing factors in sentencing Petitioner in
23   violation of his rights under the Eighth Amendment to the United States Constitution.
24
     1
25      On September 13, 2019, Charles Ryan stepped down as Director of the Arizona
     Department of Corrections. The Court will substitute the new Director, David Shinn, as
26
     Respondent in this case. See Fed. R. Civ. P. 25(d) (permitting the court to order substitution
27   of a public officer who is a party in an official capacity when the party ceases to hold office
28   while the action is pending).
 1          This case was referred to Magistrate Judge Leslie A. Bowman for all pretrial
 2   proceedings and report and recommendation in accordance with the provisions of 28
 3   U.S.C. § 636(b)(1) and LRCiv 72.1 and LRCiv 72.2 of the Rules of Practice of the United
 4   States District Court for the District of Arizona, Local Rules of Civil Procedure.
 5          A temporary stay was granted to allow Petitioner to return to state court to pursue
 6   post-conviction relief. (Doc. 22) The stay was lifted on July 9, 2019, and Respondents
 7   were ordered to file a supplemental answer. (Doc 35)
 8          Magistrate Judge Bowman issued her Report and Recommendation on October 3,
 9   2019 (Doc. 41) – which provides a thorough review of the state record – recommending
10   that the District Court enter an order denying the petition for habeas relief based on her
11   findings that trial counsel was not ineffective; Petitioner did not receive an unconstitutional
12   sentence; and all remaining claims are procedurally defaulted.
13          Before the Court for consideration are the Petition Under 28 U.S.C. § 2254 for Writ
14   of Habeas Corpus (Doc. 1); Respondents’ Limited Answer to Petition for Writ of Habeas
15   Corpus and Supplemental Answer to Petition for Writ of Habeas Corpus, and attachments
16   thereto (Docs. 11, 12, 36 and 37); Petitioner’s reply (Doc. 40); the Report and
17   Recommendation (Doc. 41); Petitioner’s Objections to Magistrate’s Report and
18   Recommendation (Doc. 44); and Respondents’ response to objections (Doc. 46).
19          Following an independent review of the record, including the pleadings, the Report
20   and Recommendation and the objections thereto, the Court shall accept and adopt the
21   findings therein. Accordingly,
22          IT IS ORDERED that the Report and Recommendation (Doc. 41) is hereby
23   ACCEPTED and ADOPTED as the findings of fact and conclusions of law by this Court;
24          IT IS THEREFORE ORDERED that the Petition Under 28 U.S.C. § 2254 for a
25   Writ of Habeas Corpus (Doc. 1) is DENIED and this case is dismissed with prejudice;
26          IT IS FURTHER ORDERED that Petitioner’s Application for a Certificate of
27   Appealability from the District Court (Doc. 45) is DENIED, based on Petitioner having
28   failed to make a substantial showing of the denial of a federal constitutional right, and that


                                                  -2-
 1   a jurist of reason would not find the Court’s assessment of Petitioner’s constitutional claims
 2   “debatable or wrong.” See Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 1604
 3   (2000).
 4          The Clerk of Court is directed to enter judgment accordingly.
 5
 6          Dated this 4th day of December, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
